Citation Nr: 1012829	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-21 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for the cause of the 
Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran had active service from November 1954 to July 
1976.  He died in March 2006.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The appellant's claim was remanded by the Board in August 
2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The appellant also asserts entitlement to DIC pursuant to 38 
U.S.C.A. § 1151, claimed as a result of VA negligence in not 
treating the Veteran's multiple gallstones (1151 claim).  
The issues on appeal are inextricably intertwined with the 
1151 claim, and were remanded by the Board in August 2008 in 
order that the appellant's newly raised 1151 claim could be 
adjudicated by the AMC.  While on remand a medical opinion 
was obtained with respect to the appellant's 1151 claim; 
however, no rating action adjudicating the 1151 claim was 
issued.  Consequently, the Board finds that the Veteran's 
claims must be returned to the AMC for compliance with the 
terms of the August 2008 remand.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The August 2008 remand also instructed that an autopsy 
report regarding the Veteran be obtained.  Although no such 
report was obtained, a corrected death certificate was 
received from the appellant in June 2009.  The corrected 
death certificate indicates that the originally issued death 
certificate was incorrect and that no autopsy was performed 
on the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Issue a rating decision which 
adjudicates the appellant's 1151 claim.  
If the issue is denied, the appellant 
should be provided notice that she must 
file a notice of disagreement and 
substantive appeal in order to receive 
appellate consideration of the issue.

2.  Thereafter, readjudicate the issues on 
appeal.  If the benefits sought on appeal 
remain denied, the appellant and her 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


